   

From: Robert Wisniewski <nv@rwapc.com>
Sent: Tuesday, Juiy 16, 2079 4:08 PM

To: jerome,noli@marzec.myfirm.pre
Subject: zywolewska v. marzec

importance: High

Counsel,

Following our teico of a few minutes ago, | am resending the draft of the stipulation previously sent to your colleague,
Mr. Galligan. So that there is no misunderstanding, we confirmed that the venue will lle in the EDNY, We were ciscussing
the reservation of all rights, then if you wish to revise the stipulation, please draft the reservation clause such that BOTH
sides reserve all the rights.

Regards,

Robert Wisniewski
Here we go again:

WHEREAS Plaintiff filed the instant action (the “Action”) on February 28, 2019 in this district; and

WHEREAS the parties wish to transfer the Action in the interest of justice to a more convenient forum
for, among other reasons, the convenience of key witnesses and accessibility and location of evidence;

NOW, THEREFORE, IT IS STIPULATED BY counsel for Plaintiff and Defendants that pursuant to 28
U.S.C. §1404(a) this Action be, and it hereby is, transferred to the United States District Court for the Eastern
District of New York, and the Clerk of the Court is directed to effectuate the transfer pursuant to the Local Rule
83.1 of this Court.

ROBERT WISNIEWSEI 7.C.
Attorneys at Law

49 Wali! Street, Suite 2833
New York, NY 10005

Tel: (212) 267-2101 Fax: (646) 512-5604

NOTICE OF CONFIDENTIALITY

This e-mail (and any attachments) constitutes an electronic communication within the
meaning of the Electronic Communications Privacy Act, 18 U.S.C. 2510, and is intended
solely for the use of the individuals or entities to whom it is addressed. This e-mail
may contain information that is privileged, confidential, or otherwise protected from
disclosure, If you are not the intended recipient, you received this e-mail in error and
any review, disclosure, dissemination, copying, or use of any information contained in
this e-mail (and any attachments) ia strictiv prohibited and may subject you to criminal
er civil penalties. Please delete this e-mail as well as any attachments from your

1

 
Robert Wistiew sth swt c1ssncsecun ime: mies TECNICOS

   

From: Robert Wisniewski <rw@rwapc.com>

Sent: Friday, July 19, 2019 5:44 PM

To: ‘Brian Galligan’, ‘jerome.noll@marzec.myfirm.pro'
Subject: URGETN Zywolewska v. Marzec

importance: High

Counsel,

SEE THE ORDER BELOW. CAN YOU PLEASE ONE OF YOU CONTACT ME MONDAY AROUND
11:00AM TO DISCUSS THE JUDGE’S ORDER?

ORDER terminating [24] Letter Motion for Extension of Time to File Response/Reply. It is
hereby ORDERED that the parties shall confer and file a joint letter, not to exceed one page,
by July 23, 2019, stating either that: (1) they consent to transfer this action to E.D.N.Y. or (2) if
the parties are unable to indicate their consent, they shall explain why. It is further ORDERED
that the July 23, 2019, 10:30 a.m. conference is adjourned sine die. The Clerk of Court is
respectfully directed to close Dkt. No. 24. (As further set forth In this Order.) (Signed by Judge
Lorna G. Schofield on 7/19/2619) icf}

ROBERT WISNIEWSK! P.C.
Attorneys at Law

40 Wall Street, Suite 2833
New York, NY 10005
Tels (212) 267-2101 Fax: (646) 512-5604

NOTICE OF CONFIDENTIALITY

This e-mail (and any attachments) constitutes an electronic communication within the
meaning of the Rlecktronic Communications Privacy Act, 18 U.$.c. 2510, and is intended
solely for the use of the individuals or entities to whom it is addressed, This e-mail
may centain information that is privileged, confidential, or otherwise protected from
disclosure. If you are net the intended recipient, you received this e-mail in error and
any review, disclosure, dissemination, COpysng, er use of any information contained in
this e-mail {and any attachments) is strictly prohibited and may subject you to criminal
or civil penalties. Please delete this e-mail as well as any attachments from your
system, notify us immediately at office@rwapc.com and/or by telephone at(212)267-2101,
and destroy any hard copy you may have printed. Thank you. -

 

he

 
Robert Wisniewski

   

From: Robert Wisniewski <rpw@rwapc.com>

Sent: Monday, July 22, 2019 4:06 PM

To: ‘Brian Galligan’; ‘jerome.noll@marzec.myfirm.pro'
Subject: Zywolewska v. Marzec

Importance: High

Mr. Galligan and Mr. Noli,

Pursuant to the judge’s order, please be kind enough to provide a half a page synopsis of your position, so that | can file
both positions tomorrow, as ordered by the judge.

{ nete my surprise at the beld misstatements of fact that Mr. Galligan made to the court regarding Marzec’s business
operations in the June 27" letter and the discussions about the transfer of venue in the most recent correspondence.

Sincerely,

Robert Wisniewski

ROBERT WISNIEWSKI P.C.
Agtorneys at Law

40 Wail Street, Suite 2833
New York, NY 10005

Tel: (212) 267-2101 Fax: (646) 512-5604
NOTICE OF CONFIDENTIALITY

This e-mail (and any attachments) constitutes an electronic communication within the
meaning of the Electronic Communications Privacy Act, 18 U.S.. 2519, and is intended
aglely for the use of the individuals or entities to whom it is addressed, This e-mail
may contain information that is privileged, confidential, or otherwise protected from
disclosure. If you are not the intended recipient, you received this e-mail in error and
any review, disclosure, digsemination, copying, or use of any information contained in
this a-mail fand any attachments) is strictly prohibited and may subject you to criminal
ear civil penalties, Please delete this e-mail as well as any attachments from your
system, notify us immediately at officeérwapc.com and/or by telephone at(212) 267-2101,
and destroy any hard copy you may have printed. Thank you.

 

 
   

From: Robert Wisniewski <rw@rwapc.com>

Sent: Tuesday, July 23, 2019 2:45 PM

To: ‘Brian Galligan’; ‘jerome.noll@marzec.myfirm.pro'

Subject: RE: Zywolewska v. Marzec -- please review before you call me

Attachments: 225 Broadway 1.pdf: 225 Broadway ta.pdf; Exhibit 2.pdf; Exhibit 3.pdf; Exhibit 4.odf;
Exhibit 5.pdf

importance: High

Dear Mr. Galligan and Mr. Noil,

| am waiting for your call. But before you call me, please review the attachments, pulled off of the internet on 07/18 and
07/19 re: Marzec’s continued claims to 225 Broadway address, including the NY Secretary of state, the courts and
Geogle. | MUST HEAR FROM YOY BY 4:00PM OR ELSE | WILL HAVE TO SUBMIT MY OWN PORTION TO THE JUDGE.

Sincerely,

Robert Wisniewski

ROBERT WISNIEWSKE P.C.
Attorneys at Law

46 Wail Street, Suite 2833
New York, NY 10005
Tel: (212) 267-2102 Fax: (646) 512-5604

NOTICE OF CONFIDENTIALITY

This e-mail (and any attachments) constitutes an electronic communication within the
meaning of the Electronic Communications Privacy Act, 18 U.S.C. 2510, and is intended
solely for the use of the individuals or entities to whom it is addressed. This e-mail
may contain information that is privileged, confidential, or otherwise protectea from
disclosure. If you are not the intended recipient, you received this e-mail in error and
any review, disclosure, dissemination, copying, or use of any information contained in
this e-mail (and any attachments) is strictly prohibited and may subject you te criminal
or civil penalties. Please delete this e-mail as well as any attachments from your
system, notify us immediately at office@rwapc.com and/or by telephone at(212)267~2101,
and destroy any hard copy you may have printea. Thank you.

From: Brian Galligan <brian.gaillgan@marzec.myfirm.pro>
Sant: Tuesday, July 23, 2019 1:04 PM

To: Robert Wisniewski <rw@rwape.com>

Subject: RE: Zywolewska v. Marzec

No problem, | was sent into mayhem with the rain and flooding damage commuting back and forth. | should be around
shortly, and if not for any reason, my administrator will let you now that | will cal! you back.

 
